Citation Nr: 0529637	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-00 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge in July 2005.

In October 2005, the Board received evidence submitted by the 
veteran with waiver of review by the Agency of Original 
Jurisdiction (AOJ).  This evidence includes a statement by VA 
health care providers that the veteran is totally and 
permanently disabled and unemployable.  Claims for 
Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU), and for nonservice 
connected pension are hereby inferred and referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.

First, concerning the claim for service connection for PTSD, 
the Board observes that the RO must be offered the 
opportunity to obtain additional service personnel records, 
to properly verify the veteran's averred stressors in 
accordance with provisions of VA Adjudication Manual M21-1 
for cases of PTSD involving personal assault, and to accord 
the veteran an examination to determine the nature and 
etiology of his currently diagnosed PTSD.

VA inpatient and outpatient records show that the veteran is 
under treatment for PTSD that has been found to be related to 
stressors he experienced as a recruit in Marine boot camp.  
In addition, in evidence submitted received by the Board in 
October 2005, the veteran submitted a statement proffered by 
Susan N. Vigeant, A.P.R.N., B.C., of the Columbia, South 
Carolina VA Medical Center (VAMC) reflecting that the veteran 
has been diagnosed with PTSD, major recurrent depression, and 
panic disorder with agoraphobia that has been found to be the 
result of his experiences as a recruit in boot camp.  Yet, 
the RO has not had the opportunity to develop the veteran's 
claim as one involving personal assault.  

Significantly, regarding PTSD cases where the veteran asserts 
personal assault as the in-service stressor, VA has a 
heightened duty to assist in gathering evidence corroborating 
the in-service stressors in accordance with the provisions of 
VA Adjudication Manual M21-1.  Patton v. West, 12 Vet. App. 
272 (1999).  In such cases, M21-1 provides an extensive list 
of alternative sources competent to provide credible evidence 
that may support the conclusion that the event occurred.  See 
M21-1, part III, 5.14(c).  As development of the claim under 
M21-1 has not been completed, the Board finds that further 
actions must be undertaken to ensure that the VA's duty to 
assist the veteran in the development of his claims has been 
complied with.

Second, concerning the veteran's claim for increased 
evaluations for his bilateral knee disabilities, the Board 
notes that the most recent VA examination of record was 
conducted in August 2002.  At the July 2005 hearing, the 
veteran testified that his bilateral knee disability worsened 
in severity since the last examination.  In this regard, VA's 
General Counsel has indicated that when it is asserted that 
the severity of a service-connected disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  See VAOPGCPREC 11-95 (1995); see 
also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).   Consequently, the Board 
concludes that a contemporaneous VA examination is needed in 
order to make an informed decision regarding the veteran's 
current level of functional impairment and adequately 
evaluate his current level of disability.  

In addition, while the RO granted a separate, compensable 
evaluation for a tender scar to the right knee, which was 
demonstrated by the medical evidence to be the result of 
surgery required to treat his service-connected right knee 
disability, the RO has not yet had an opportunity to evaluate 
other manifestations of the veteran's right and left knee 
disabilities in accordance with the holding of the U.S. Court 
of Veterans Appeals (hereinafter Court) in Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994), allowing separate, 
compensable evaluations for certain manifestations of a knee 
disability, provided the criteria for doing so is met, i.e., 
a symptomatic scar.  See also VAOPGCPREC 9-98, 63 Fed. Reg. 
56,703-04 (Oct. 22, 1998); VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (Dec. 1, 1997).  Additionally, the VA General Counsel 
has issued a precedential opinion holding that "separate 
ratings may be assigned under Diagnostic Code 5260 and 
Diagnostic Code 5261, where a veteran has both a limitation 
of flexion and limitation of extension of the same leg; 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg."  
VAOPGCPREC 9-2004 (September 17, 2004).  

In this case, the veteran's bilateral knee disability is 
evaluated under Diagnostic Code 5257.  The medical evidence 
reveals findings of bilateral knee degenerative joint 
disease, limitation of motion in both knee joints, 
suprapateller effusion, bilaterally, and genu varum.  These 
manifestations may be separately evaluated under 5003, 5258, 
and 5263 (as an analogous rating).

The Board finds it is necessary to proffer the veteran 
further examination to include all appropriate clinical 
testing, with review of the claims file, in order to 
determine the nature, extent and etiology of the veteran's 
manifested psychiatric disability, to include PTSD, and to 
determine the nature and extent of his service connected 
bilateral knee disabilities.  See 38 C.F.R. § 3.159(c)(4) 
(2005).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the AMC/RO for the 
following development:

1.  The AMC/RO should ensure it has 
copies of any and all records of 
treatment from the VAMCs in Columbia and 
Charleston, South Carolina.

2.  The AMC/RO should ascertain whether 
or not the veteran was medically retired 
or discharged/resigned from the U.S. 
Postal Service for medical reasons and, 
if he was, obtain the decision, 
documents, or examination reports finding 
him unfit to continue service and any and 
all medical records used in arriving at 
that decision.

3.  The RO should obtain the veteran's 
entire service personnel record, 
including (but not limited to) copies of 
evaluations, citations, and disciplinary 
proceedings.  

4.  If the service personnel records are 
unavailable, the RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  If necessary, the RO should 
request that the veteran augment the 
information that he has already provided.

5.  The RO/AMC should offer the veteran 
the opportunity to obtain statements of 
individuals with whom he served, who may 
have observed changes in his behavior and 
demeanor, statements of friends and or 
family members he may have confided in 
about the abuse he suffered in boot camp.

The RO/AMC should also offer the veteran 
an opportunity to have his sister write a 
letter attesting to the contents of the 
letter, or producing a copy of the 
letter, that the veteran testified he 
sent his grandmother from boot camp, and 
that his sister read.  He testified that 
he wrote of his experiences to his 
Grandmother and that he confided his fear 
that he would be killed.

6.  Following completion of the #1-4 
above, the AMC/RO should make 
arrangements for the veteran to be 
afforded examinations to determine the 
nature, extent, and etiology of his 
claimed psychiatric disability, to 
include PTSD,.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence and the veteran's service 
medical records, must be sent to the 
examiner(s) for review.  The examiner(s) 
should describe the onset and history of 
any manifested psychiatric disability, to 
include PTSD; any current symptoms and 
manifestations attributed to an acquired 
psychiatric disorder; and provide 
diagnoses for any and all psychiatric 
disorders.  The examiner is requested to 
offer an opinion as to the etiology of 
any diagnosed psychiatric disability, 
including the following:
a)  if a psychiatric disability is 
diagnosed, is it as likely as not that it 
had its onset during active service or, 
in the alternative is the result of 
active service or any incident thereof?
b)  if PTSD is diagnosed, is it as 
likely as not that it had its onset 
during active service or, in the 
alternative is the result of stressors 
that are the result of his active service 
or any incident thereof?

7.  Following completion of the #1-4 
above, the veteran should be afforded a 
VA orthopedic examination in order to 
fully assess the current nature and 
severity of his service-connected 
bilateral knee disorders.  The claims 
folder must be made available to the 
examiner to review in conjunction with 
the examination.  The examiner should 
note the range of motion of the joint(s) 
and indicate the normal range of motion 
for each joint(s).  The examiner should 
also state whether there is any 
additional limitation of function of 
these joints, if possible described as 
additional loss of motion, due to pain, 
flare-ups of pain, weakened movement, 
excess fatigability or incoordination on 
movement.  Special attention should be 
given to the presence or absence of pain, 
stating at what point in the range of 
motion pain occurs and at what point pain 
prohibits further motion, and whether 
such is supported by objective findings.  
Any indicated tests should also be 
accomplished.

8.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO 
should re-adjudicate the veteran's claims 
for entitlement to service connection for 
a psychiatric disorder, to include PTSD, 
and to increased evaluations for his 
service-connected right and left knee 
disabilities, in accordance with M21-1, 
part III, 5.14(c) and Patton, supra, and 
with Esteban, supra, VAOPGCPREC 9-98, 
VAOPGCPREC 23-97, and VAOPGCPREC 9-2004.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to appear for scheduled VA 
examination without good cause could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2005).  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


